DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 9 and 17 have been amended.
Claims 1-6, 8-14, 16-18 and 20-23 are currently pending. 

Response to Arguments
Applicant’s arguments, see remarks pgs. 8-10, filed 01/29/2021, with respect to claims 1-6, 8-14, 16-18 and 20-23 have been fully considered and are persuasive.  The rejections under 35 U.S.C. § 103, 35 U.S.C. 112(a) or 35 U.S.C. 112(pre-AIA ), first paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, have been withdrawn in view of applicant’s remarks and amendment submitted.  However, applicant’s amendment necessitated the new ground(s) of rejection presented in section 8 of the present office action.  

Examiner’s Comments
5.	Claim 9 recites “A computer program product for addressing packet loss over a Voice over Internet Protocol (VoIP) network using phonemic restoration, the computer program product comprising: a computer readable storage medium having stored thereon first program instructions executable by a processor to cause the processor to…”; which is directed towards the computer readable storage medium as the computer program product comprises the medium.  

Claim Objections 
Claims 1-4, 6, 8-12, 14, 16-18 and 20-21 are objected to because of the following informalities:  
	Claim 1 line 15 recites “a second threshold”.  However, “a second threshold” has already been introduced in line 13.  For clarity purposes and maintain consistency within terms, it is suggested to amend to recite as “the second threshold”. 
Claim 9 lines 18 and 22 recite “a second threshold”.  However, “a second threshold” has already been introduced in line 16.  For clarity purposes and maintain consistency within terms, it is suggested to amend to recite as “the second threshold”.  Similar objection applies to claim 17.
	Claim 1 line 6 recites “determining that one or more data packets have been lost”.  For clarity purposes and maintain consistency within terms, it is suggested to amend as “determining that the one or more data packets have been lost”, since “one or more data packets” has been introduced in line 5.  Similar objection applies to claims 9 and 17. 
the one or more data packets and having the more than one data packet discarded comprises a first threshold”, since “one or more data packets have been lost” and “more than one data packet has been discarded” has been introduced in lines 5 and 7, respectively.  Similar objection applies to claims 9 and 17.
	Claim 1 line 16 recites “the one or more data packets being lost or discarded”. For clarity purposes and maintain consistency within terms, it is suggested to recite “discarded” as “the more than one data packet being discarded” or alternatively “the discarded data packets”.  Similarly with Claim 1 lines 14, 18 and 22 that recite “the one or more lost or discarded data packets”.  It is suggested to maintain consistency within terms and recite as “the one or more lost or more than one discarded data packets” or alternatively “the one or more lost data packets or more than one discarded data packets”. Similar objection applies to claims, 2-4, 6, 8-12, 14, 16-18 and 20-21.
Claim 1 line 12 recites “a number of the one or more lost and discarded data packets”.  For clarity purposes and consistency within terms it is suggested to replace “and” with “or” in light of the specification (Fig. 4; paragraph [0043]) and in view of claim 1 lines 14, 18 and 21-22 that recite as “the number of the one or more lost or discarded data packets”.  Similar objection applies to claim 9.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-14, 16-18 and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
Claim 1 lines 6-7 recite “determining, by the processor and in response to determining that one or more data packets have been lost, whether more than one data packet has been discarded”.  Applicant’s specification discloses in paragraph [0042] that “If the server detects that one or more VoIP packets have been lost, the method 400 proceeds to block 425. If the server detects that one or more VoIP packets have not been lost, the method 400 proceeds to block 420 where the server determines whether VoIP packets have been discarded.”  Similarly, demonstrated with applicant’s figure 4 replicated below, when no packet loss is detected (“no” for element 415) does it determine whether data packet has been discarded (element 420), which is contrary to the amended limitation of “determining… in response to determining that one or more data packets have been lost (“yes” for element 415), whether more than one data packet has been discarded (element 420)”.  Accordingly, the amendment is not supported by the specification.  Similar rejection applies to claims 9 and 17



    PNG
    media_image1.png
    478
    461
    media_image1.png
    Greyscale












Claim 1 lines 14-15 recite “inserting, by the processor, in response to the number of the one or more lost or discarded data packets determined to be greater than a second threshold, and as a first remedy, a sound into the VoIP call”.  Applicant’s specification discloses in paragraph [0044] that “If the number of packets that have been lost or discarded has not exceeded the predetermined threshold, the method proceeds to block 435, where the server can introduce a sound into the VoIP call where detected packet loss or discard has occurred in order to trigger a phonemic restoration response by the listener.” Similarly, demonstrated with applicant’s figure 4 replicated above, inserting a sound (element 435) occurs when the number of packets that have been lost or discarded is below the predetermined threshold (“no” for element 425), which is contrary to the amended claim limitation of “inserting (element 435)… in response to the number of the one or more lost or discarded data packets determined to be greater than a second threshold (“yes” for element 425), and as a first remedy, a sound into the VoIP call”.  Accordingly, the amendment is not supported by the specification.  Similar rejection applies to claims 9 and 17.
Note, the corresponding dependent claims (claims 2-6, 8, 10-14, 16, 18 and 20-23) are also rejected because they do not remedy the deficiencies inherited by their parent claim.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 2007/0282601 describes an unclaimed feature of when packets have not been lost, to determine if packets are discarded, Fig. 4 element 415 and 420 of applicant’s disclosure (See at least [0007] “Packets that are not literally lost, but are substantially delayed when received, may have to be discarded at the destination nonetheless because they have lost their usefulness at the receiving end”).
US 7,003,086 Shaffer et al. describes an unclaimed feature of when packets have not been lost, to determine if packets are discarded, Fig. 4 element 415 and 420 of applicant’s disclosure (see Col. 12 lines 1-7 determining to discard (i.e., drop) packets in response to determining that data packets have been received (not lost) and not assembled in the correct order).
US 2018/0315438  Davies et al. describes a similar claim feature of inserting a sound, by inserting noise to the first voice data to produce second compensated voice data (see at least Abstract).
US 2009/0086631 Jayapalan et al. describes similar claim feature of inserting a sound by using a portion of a digitized speech stream that is replaced with a digital representation of an audible sound that is intended to be heard by an agent (see at least paragraph [0057]).
US 2007/0268887 Schwartz describes a similar feature of inserting a sound by the use of white noise that may be played as a substitute for a packet that is not the "expected packet" (see at least paragraph [0045]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIELA VIDAL CARPIO whose telephone number is (571)272-1250.  The examiner can normally be reached on M-F 8:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIELA VIDAL CARPIO/Examiner, Art Unit 2476